   Case 2:19-cv-07046-MWF-FFM Document 44 Filed 02/05/20 Page 1 of 3 Page ID #:1205

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                          February 05, 2020


       Nos.:              20-55084, 20-55124 Cross Appeals
       D.C. No.:          2:19-cv-07046-MWF-FFM
       Short Title:       Gregory Blatt v. Rosette Pambakian, et al


       Dear Appellants/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
Case 2:19-cv-07046-MWF-FFM Document 44 Filed 02/05/20 Page 2 of 3 Page ID #:1206




                     UNITED STATES COURT OF APPEALS
                                                                      FILED
                            FOR THE NINTH CIRCUIT
                                                                      FEB 05 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




   GREGORY BLATT,                              No. 20-55084

                Plaintiff - Appellee,
                                               D.C. No. 2:19-cv-07046-MWF-FFM
     v.                                        U.S. District Court for Central
                                               California, Los Angeles
   ROSETTE PAMBAKIAN; SEAN
   RAD,                                        TIME SCHEDULE ORDER

                Defendants - Appellants.




   GREGORY BLATT,                              No. 20-55124

                Plaintiff - Appellant,
                                               D.C. No. 2:19-cv-07046-MWF-FFM
     v.                                        U.S. District Court for Central
                                               California, Los Angeles
   ROSETTE PAMBAKIAN; SEAN
   RAD,

                Defendants - Appellees.



  This order vacates all brief due dates set by previously issued time schedule orders.
  The parties shall meet the following cross appeal time schedule.

   Wed., February 12, 2020      Appellants' Mediation Questionnaire due. If your
                                registration for Appellate CM/ECF is confirmed after
                                this date, the Mediation Questionnaire is due within
Case 2:19-cv-07046-MWF-FFM Document 44 Filed 02/05/20 Page 3 of 3 Page ID #:1207

                              one day of receiving the email from PACER
                              confirming your registration.
   Fri., May 1, 2020          The party(s) who filed the first appeal shall file and
                              serve the first brief on cross-appeal pursuant to
                              FRAP 28.1.
   Mon., June 1, 2020         The party(s) who filed the second appeal shall file
                              and serve the second brief on cross-appeal pursuant
                              to FRAP 28.1.
   Wed., July 1, 2020         The third brief on cross-appeal shall be filed and
                              served pursuant to FRAP 28.1.

  The optional cross appeal reply brief shall be filed and served within 21 days
  of service of the third brief on cross appeal, pursuant to FRAP 28.1.

  Failure of the appellants to comply with the Time Schedule Order will result
  in automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: John Brendan Sigel
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
